DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, Claim 4 (Fig. 9, reference 110c) in the reply filed on 14 July 2021 is acknowledged.
Claims 5 and 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 July 2021.
Claim Objections
Claims 3, 16, and 18 are objected to because of the following informalities:
Claim 3 lines 3-4 and claim 18 lines 3-4 both read: “the corresponding access slot and locking chamber”. This should be corrected to read - - a corresponding access slot and locking chamber - - for clarification purposes.
Claim 16 line 8 reads: “the clip structure adapted”. This should be corrected to read - - the clip structure is adapted - - for clarification purposes.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3, 6-7, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US 3959852 A (Sasena).
Regarding claim 1, Sasena discloses a clip assembly (see Fig. 1) for holding a component (16, see annotated Figure 3 below) adjacent to a structure (60) while the component is being assembled to or disassembled from the structure, the clip assembly comprising: 
a clip structure (see annotated Figure 1 below) adapted to be coupled to the component (16), the clip structure adapted to engage a corresponding receptacle structure (interior of post 60, see Fig. 5) formed on a surface of, formed within, or coupled to the structure (see Fig. 5); 
wherein, when engaged, the clip structure is adapted to interact with the receptacle structure to constrain translation of the component with respect to the structure in one or more directions along three orthogonal axes (see NOTE 1 below); 
wherein, when a force sufficient to deflect the clip structure elastically or plastically within the receptacle structure is applied to the clip structure in one direction along one of the three orthogonal axes, the clip structure is adapted to be disengaged from the receptacle structure in the one direction along the one of the three orthogonal axes (see NOTE 2 below); and 
wherein the clip structure comprises a pair of parallel deflectable arm members (see annotated Figure 1 below, also see Column 2 lines 20-23) each comprising an elongate portion (see annotated Figure 1 below) comprising a substantially flat inboard surface (see annotated Figure 1 below) and a barbed structure (see annotated Figure 1 below) disposed on a 
NOTE 1: See in Figs. 5 and 6 that the component (16) is constrained in all directions except for the longitudinal direction toward the opening of the post, as there is no cap on the post to prevent the clip structure from sliding out of the end of the post. Therefore, the component is constrained in at least one direction along three orthogonal axes. 
NOTE 2: It is understood that when a large enough force is applied to the clip structure, the clip will disengage from the receptacle in at least one direction.

    PNG
    media_image1.png
    501
    830
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 1.

    PNG
    media_image2.png
    567
    572
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 3.

    PNG
    media_image3.png
    379
    584
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 1.
Regarding claim 2, Sasena discloses wherein the elongate portion (see annotated Figure 1 above) of each of the pair of parallel deflectable arm members (see annotated Figure 1 above) is substantially planar in a plane including both the inboard surface and the outboard surface of each of the pair of parallel deflectable arm members (see NOTE below).
NOTE: See in annotated Figure 2 below that there is a plane that contains both the inboard and outboard surfaces, and further that each arm member is substantially planar in the plane.

    PNG
    media_image4.png
    595
    678
    media_image4.png
    Greyscale

Figure 4. Annotated Figure 2.
Regarding claim 3, Sasena discloses wherein, the barbed structures (see annotated Figure 1 above) are adapted to interact with the corresponding access slot and locking chamber (see annotated Figure 4 below, and see Fig. 5) defined by the receptacle structure, thereby securing the clip structure within the receptacle structure when the barbed structures are disposed entirely within the locking chamber (see Fig. 5, and see Column 1 lines 29-32).

    PNG
    media_image5.png
    598
    673
    media_image5.png
    Greyscale

Figure 5. Annotated Figure 4.
Regarding claim 6, Sasena discloses wherein, when engaged, translation of the clip structure (see annotated Figure 1 above) with respect to the receptacle structure (interior of post 60) is unconstrained in one direction along another of the three orthogonal axes (see NOTE below).
NOTE: It is understood that in the longitudinal direction of the post, the clip is constrained in one direction as the ground prevents the clip structure from leaving the post. However, the clip is unconstrained in the opposite direction as the post does not have a cap as seen in Fig. 5, and therefore the clip can leave the end of the post.
Regarding claim 7, Sasena discloses wherein the clip structure (see annotated Figure 1 above) is disposed substantially perpendicular to a surface of the component (16, see annotated Figure 3 above) that is disposed adjacent to the structure (60) when the component is assembled to or disassembled from the structure (see Fig. 7).
Regarding claim 16, Sasena discloses a component assembly, the component assembly comprising: 
a structure (60); 
a component (16) disposed adjacent to the structure; 
a clip structure (see annotated Figure 1 above) coupled to one of the component and the structure (see Fig. 5); 
a receptacle structure (interior of post 60) formed on a surface of, formed within, or coupled to the other of the component and the structure (see Fig. 5); 
wherein the clip structure adapted to engage the receptacle structure (see Fig. 5); 
wherein, when engaged, the clip structure is adapted to interact with the receptacle structure to constrain translation of the component with respect to the structure in one or more directions along three orthogonal axes (see NOTE 1 below); 
wherein, when a force sufficient to deflect the clip structure elastically or plastically within the receptacle structure is applied to the clip structure in one direction along one of the three orthogonal axes, the clip structure is adapted to be disengaged from the receptacle structure in the one direction along the one of the three orthogonal axes (see NOTE 2 below); and 

NOTE 1: See in Figs. 5 and 6 that the component (16) is constrained in all directions except for the longitudinal direction toward the opening of the post, as there is no cap on the post to prevent the clip structure from sliding out of the end of the post. Therefore, the component is constrained in at least one direction along three orthogonal axes. 
NOTE 2: It is understood that when a large enough force is applied to the clip structure, the clip will disengage from the receptacle in at least one direction.
Regarding claim 17, Sasena discloses wherein the elongate portion (see annotated Figure 1 above) of each of the pair of parallel deflectable arm members (see annotated Figure 1 above) is substantially planar in a plane including both the inboard surface and the outboard surface of each of the pair of parallel deflectable arm members (see NOTE below).
NOTE: See in annotated Figure 2 above that there is a plane that contains both the inboard and outboard surfaces, and further that each arm member is substantially planar in the plane.
Regarding claim 18, Sasena discloses wherein, the barbed structures (see annotated Figure 1 above) are adapted to interact with the corresponding access slot and locking chamber (see annotated Figure 4 above, and see Fig. 5) defined by the receptacle structure, thereby 
Regarding claim 19, Sasena discloses wherein, when engaged, translation of the clip structure (see annotated Figure 1 above) with respect to the receptacle structure (interior of post 60) is unconstrained in one direction along another of the three orthogonal axes (see NOTE below).
NOTE: It is understood that in the longitudinal direction of the post, the clip is constrained in one direction as the ground prevents the clip structure from leaving the post. However, the clip is unconstrained in the opposite direction as the post does not have a cap as seen in Fig. 5, and therefore the clip can leave the top of the post.
Regarding claim 20, Sasena discloses wherein the clip structure (see annotated Figure 1 above) is disposed substantially perpendicular to a surface of the one of the component (16) or structure that is disposed adjacent to the other of the component or structure (60) when the component is assembled to or disassembled from the structure and the receptacle structure is oriented substantially perpendicular (see annotated Figure 7 below) to a surface of the other of the component or structure (60) that is disposed adjacent to the one of the component (16) or structure when the component is assembled to or disassembled from the structure.

    PNG
    media_image6.png
    514
    546
    media_image6.png
    Greyscale

Figure 6. Annotated Figure 7.
Claim(s) 8-11 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over DE 102011016647 A1 (Global Technology Operations).
Regarding claim 8, Global Technology Operations discloses a clip assembly (see Figs. 6-7 and 9) for holding a component (3) adjacent to a structure (2) while the component is being assembled to or disassembled from the structure, the clip assembly comprising: 
a receptacle structure (the inside of the structure (2) that accepts the clip structure (1)) adapted to be formed on a surface of, formed within (see Fig. 9), or coupled to the structure, the receptacle structure adapted to receive a corresponding clip structure (1) coupled to the component; 
wherein, when received, the receptacle structure is adapted to interact with the clip structure to constrain translation of the component with respect to the structure in one or more directions along three orthogonal axes (see Abstract and Fig. 7); 
wherein, when a force sufficient to deflect the clip structure elastically or plastically within the receptacle structure is applied to the clip structure in one direction along one of the three orthogonal axes, the clip structure is adapted to be disengaged from the receptacle 
wherein the receptacle structure defines an access slot and a locking chamber separated by a shoulder structure (see annotated Figure 9 below), wherein one interior surface (see annotated Figure 9 below) of the locking chamber is adapted to contact and support the clip structure when the clip structure is received by the receptacle structure (see that the barb (21) is capable of contacting a surface of the locking chamber).
NOTE: See in merged translation of Global Technology Operations on file, Description section lines 38-41, that the legs are resiliently attached and may yield. Further it is understood that when a large enough force is applied to the clip structure, the clip structure will be disengaged from the receptacle in at least one direction of one of the three orthogonal axes.

    PNG
    media_image7.png
    557
    480
    media_image7.png
    Greyscale

Figure 7. Annotated Figure 9.

    PNG
    media_image8.png
    482
    814
    media_image8.png
    Greyscale

Figure 8. Annotated Figure 9.
Regarding claim 9, Global Technology Operations discloses wherein the one interior surface of the locking chamber (see annotated Figure 9 above) is adapted to contact and support the clip structure vertically when the clip structure is received by the receptacle structure (see NOTE below).
NOTE: See that the contact between the clip and surface of the locking chamber supports the clip structure vertically.
Regarding claim 10, Global Technology Operations discloses where the clip structure (1) includes one or more deflectable arm members (18 and 21) each including a barbed structure (21), the barbed structure adapted to interact with the access slot, locking chamber, and shoulder structure defined by the receptacle structure (see NOTE below), thereby securing the clip structure within the receptacle structure when the barbed structure is disposed entirely within the locking chamber (see Fig. 9).
NOTE: See in Fig. 9 that the barbed structure must interact with the access slot during insertion through the access slot, and further see in Fig. 9 that the barbed structure interacts with the locking chamber and shoulder structure when fully seated.
Regarding claim 11, Global Technology Operations discloses where the clip structure (1) includes a pair of parallel deflectable arm members (18 and 21) each including the barbed structure (21), the barbed structures adapted to interact with the access slot, locking chamber, and shoulder structure defined by the receptacle structure (see NOTE below), thereby securing the clip structure within the receptacle structure when the barbed structures are disposed entirely within the locking chamber (see Fig. 9).
NOTE: See in Fig. 9 that the barbed structure must interact with the access slot during insertion through the access slot, and further see in Fig. 9 that the barbed structure interacts with the locking chamber and shoulder structure when fully seated.
Regarding claim 14, Global Technology Operations discloses wherein, when received, translation of the clip structure (1) with respect to the receptacle structure is unconstrained in one direction along another of the three orthogonal axes (see NOTE below).
NOTE: See in Figs. 7 and 9 that the clip structure can slide freely in one direction of the X-direction.
Regarding claim 15, Global Technology Operations discloses wherein the receptacle structure (the inside of the structure (2) that accepts the clip structure (1)) is oriented substantially perpendicular to a surface of the structure (3) that is disposed adjacent to the component (2) when the component is assembled to or disassembled from the structure (see Fig. 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 3959852 A (Sasena), as applied to claim 1, and further in view of US 9644653 B2 (Reiter).
Regarding claim 4, Sasena discloses the clip assembly of claim 3 (see rejection of claim 3 above), but does not expressly disclose as claimed wherein the barbed structures are asymmetrical.
However, Reiter teaches deflectable arm members (3.1’ and 3.2’) with barbed structures and without barbed structures (see Fig. 4b) that are asymmetrical (see Reiter Column 12 lines 44-50), in order to provide a clip structure that can be correctly attached when inserted at an angle (see Column 12 lines 47-50).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the clip structure of Sasena, with Reiter, such that it comprises asymmetrical barbed structures on each arm of the clip structure of Sasena, in order to provide a clip structure that can be correctly attached when inserted at an angle (see Column 12 lines 47-50).
Response to Amendment
	The amendment filed 01 November 2021 has been entered. Claims 1-4, 8-10, and 16-18 have been amended. Claims 5 and 12-13 are withdrawn. Applicant’s amendments overcome Claims 1-20 are pending.
Response to Arguments
Applicant's arguments and amendments filed 01 November 2021, with respect to the rejection of claims 8-11 and 14-15 over DE 102011016647 A1 (Global Technology Operations), have been fully considered but they are not persuasive. Applicant’s arguments and remarks dated 01 November 2021, pages 10-11 states that claims 8 and 9 have been amended, and further that Global Technology Operations does not teach or suggest that an “internal surface of the receptacle structure is adapted to support the associated clip in any respect”. Examiner respectfully disagrees. It can be seen in Fig. 9 of Global Technology Operations that the barbed structures (21) are supported on the chamfered surface that is considered an interior surface of the receptacle structure. Further, see annotated Figures 9 above for clarification. 
Applicant’s arguments with respect to the rejection of claim(s) 1-4, 6-7, and 16-20 over DE 102011016647 A1 (Global Technology Operations), have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/ZAH/Examiner, Art Unit 3678            

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678